                 Case 2:19-mj-00102-CKD Document 28 Filed 08/10/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-00102-CKD
12                                 Plaintiff,            STIPULATION TO CONTINUE HEARING;
                                                         [PROPOSED] FINDINGS AND ORDER
13                           v.
                                                         DATE: August 10, 2020
14   ARMANDO CHRISTOPHER TABAREZ,                        TIME: 2:00 p.m.
                                                         COURT: Hon. Edmund F. Brennan
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for hearing on defendant’s motion for bail review

21 on August 10, 2020.

22          2.       By this stipulation, defendant now moves to continue the hearing until August 17, 2020,

23 and to exclude time between August 10, 2020, and August 17, 2020.

24          IT IS SO STIPULATED.
                                                             MCGREGOR W. SCOTT
25   Dated: August 10, 2020                                  United States Attorney
26
                                                             /s/ VINCENZA RABENN
27                                                           VINCENZA RABENN
                                                             Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-mj-00102-CKD Document 28 Filed 08/10/20 Page 2 of 2


 1   Dated: August 10, 2020                        /s/ MEGAN VIRGA
                                                   MEGAN VIRGA
 2                                                 Counsel for Defendant
 3                                                 ARMANDO CHRISTOPHER
                                                   TABAREZ
 4

 5

 6
                                [PROPOSED] FINDINGS AND ORDER
 7
          IT IS SO FOUND AND ORDERED this 10th day of August, 2020.
 8

 9
                                             THE HONORABLE EDMUND F. BRENNAN
10                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME     2
     PERIODS UNDER SPEEDY TRIAL ACT
